DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is being considered by the examiner.

Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,282,768. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims currently under examination would be anticipated by claims 1-20 of U.S. Patent N0. 10,282,768. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1 and 16 recite “automatically calculating, for each of the candidate users by the computer server system, a relevancy score indicative of a correlation between (a) at least some of the information extracted from the respective candidate electronic data record posted by the respective candidate user and (b) weighted ones of the corresponding sets of required and desired criteria”.  The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the relevancy score is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how this score is generated raises questions whether applicant truly had possession of this feature at the time of filing.   Claims 2-15 and 17-20 inherit the deficiencies noted in claims 1 and 16.

Dependent claims 5 and 19 recite “automatically recalculating, for each of the candidate users by the computer server system, a new relevancy score indicative of a correlation between (a) at least some of the information extracted from the respective candidate electronic data record posted by the respective candidate and (b) weighted ones of the modified sets of required and desired criteria”.  The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the new relevancy score is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how this score is calculated raises questions whether applicant truly had possession of this feature at the time of filing.   

Dependent claims 8 and 20 recite “wherein the automatically calculating the relevancy score includes receiving from an electronic entity recognition component a numeric value indicating an extent of a relevancy match between (a) the information extracted from the respective candidate electronic data record and (b) a corresponding one of the set of required criteria or the set of desired criteria.” The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the numeric value is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how this value is generated 

Dependent Claim 9 recites “automatically calculating, for each of the set of required criteria and the set of desired criteria, a sub-score based on the corresponding relevancy match and a corresponding weighted value assigned by the first authoring user for the corresponding criteria.” The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the sub-score is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how this sub-score is calculated raises questions whether applicant truly had possession of this feature at the time of filing.   


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 16, it is unclear what is meant by “exposed.” It is unclear what is meant by exposed. It is unclear how an intermediary user exposes a candidate user to data published by the authoring user. What is the intermediary user doing? Is the intermediary user sending the candidate user the data? For at least these reasons, this limitation is unclear. Claims 2-15 and 17-20 inherit the deficiencies noted in claims 1 and 16.

Regarding Claims 1 and 16, these claims recite “candidate user who was exposed by the intermediary user to data published by the authoring user” in the preamble. Then, in the claim limitations, the claims recite “exposed a first of the candidate users to information associated with the first electronic data”. Is there a difference between the exposed data published by the authoring user and the first electronic data? For at least these reasons, this limitation is unclear. Claims 2-15 and 17-20 inherit the deficiencies noted in claims 1 and 16.

Regarding Claims 1 and 16, these claims recite “a set of required criteria and a set of desired criteria.” It is unclear what these types of criteria are. What is criteria? Is it a price? What is the difference between required criteria and desired criteria? Couldn't required criteria also be desired criteria? How can it be determined what is meant by "desired"? The Specification gives no guidance on what the criteria could be or what it means. Further, what is meant by “established”? How do some of the authoring users establish criteria? Additionally, it is unclear by “at least some of the authoring users”? How many users is that? Is it at least one user, two users, etc.? For at least these reasons, this limitation is unclear. Claims 2-15 and 17-20 inherit the deficiencies noted in claims 1 and 16.

Regarding Claims 1 and 16, these claims recite “receiving… a plurality of candidate electronic data records ingested from an electronic web crawler component and including personally identifiable 

Regarding Claims 1 and 16, Independent claims 1 and 16 recite “automatically calculating, for each of the candidate users by the computer server system, a relevancy score indicative of a correlation between (a) at least some of the information extracted from the respective candidate electronic data record posted by the respective candidate user and (b) weighted ones of the corresponding sets of required and desired criteria”.  The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be calculated as a “relevancy score”.  The specification does not disclose any meaningful structure/algorithm explaining how one would calculate a relevancy score rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  While the Specification does disclose the term “relevancy score”, there is no disclosure as to what the equation is to calculate the score and what the various variables are in order to determine the score. Paragraph [0048] discloses an example calculation of a value that is computed to produce the intermediary score. It is unclear exactly if or how this example calculation could be used to calculate the relevancy score. Further, it is unclear what is meant by “a relevancy score indicative of a correlation.” How does the score indicate a correlation? How is a correlation defined? For at least these reasons, this limitation is unclear. Claims 2-15 and 17-20 inherit the deficiencies noted in claims 1 and 16.

Regarding Claims 1 and 16, these claims recite “automatically calculating, for each of the candidate users by the computer server system, a relevancy score indicative of a correlation between (a) 

Regarding Claims 1 and 16, these claims recite “tracking by the computer server system a first of the intermediary users that exposed a first of the candidate users to information associated with the first electronic data by storing an association in an electronic memory device between the first 

Regarding Claims 1 and 16, these claims recite “receiving, at the computer system, an indication from a first of the authoring users of an occurrence of an interaction between the first authoring user and the first candidate user who was exposed by the first intermediary user to the information associated with the first electronic data." This limitation is unclear. Claim 1 recites the limitation "the computer system". There is insufficient antecedent basis for this limitation in the claim. It is unclear what the difference is between the computer server system and the computer system. These claims recite the limitation "the authoring users". There is insufficient antecedent basis for this limitation in the claim. It is unclear what the difference is between “a plurality of authoring users” and “the authoring users.” Additionally, it is unclear what is meant by “an interaction.” What is an interaction? Is it a candidate user viewing or paying for an authoring user’s published electronic data? These claims recite the limitation "the first authoring user". There is insufficient antecedent basis for this limitation in the 

Regarding Claims 1 and 16, these claims recite “the computer system permitting an encrypted electronic transaction to occur among the first authoring user and the first intermediary user directly or using the computer system as a proxy for the encrypted electronic transaction.” It is unclear what is meant by “permitting”. Is the electronic transaction actually taking place between the authoring user and intermediary user or is the computer system merely allowing a transaction to take place. This limitation is not positively recited. For at least these reasons, this limitation is unclear. Claims 2-15 and 17-20 inherit the deficiencies noted in claims 1 and 16.

Regarding Claim 2, this claim recites “the computer system permitting another encrypted electronic transaction to occur among the first authoring user and the first candidate user using the computer system as a proxy from the encrypted electronic transaction.” This limitation is unclear. It is unclear what is meant by “permitting”. Is the electronic transaction actually taking place between the authoring user and candidate user or is the computer system merely allowing a transaction to take place. This limitation is not positively recited. Additionally, it is unclear what the difference is between an electronic transaction and an interaction between a first authoring user and the first candidate user. For at least these reasons, this claim is unclear.

Regarding Claim 3, this claim recites “the computer system and the first authoring user competing an encrypted electronic transaction directly between one another.” This limitation is unclear. Is the first authoring user paying the computer system? Is the user paying for some service the 

Regarding Claims 5 and 19, these claims recite “automatically recalculating, for each of the candidate users by the computer server system, a new relevancy score indicative of a correlation between (a) at least some of the information extracted from the respective candidate electronic data record posted by the respective candidate and (b) weighted ones of the modified sets of required and desired criteria”. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be calculated as a “new relevancy score”.  The specification does not disclose any meaningful structure/algorithm explaining how one would calculate a new relevancy score rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  Additionally, the claim is unclear for similar reasons discussed with regard to claim 1 (see claims 1/16 35 USC 112(b) rejection for similar calculating limitation). For at least these reasons, this claim is unclear. 

Regarding Claim 6, this claim recites "wherein each of the required criterion in the set of required criteria has a higher assigned weight than corresponding ones of each of the desired criterion in the set of desired criteria, such that a higher relevancy score indicates a higher correlation between the set of required criteria and the information extracted from the respective candidate electronic data record." The claim recites the limitation "the required criterion". There is insufficient antecedent basis for this limitation in the claim. The claim recites the limitation "the desired criterion". There is insufficient antecedent basis for this limitation in the claim. 

Regarding Claims 8 and 20, these claims recite “wherein the automatically calculating the relevancy score includes receiving from an electronic entity recognition component a numeric value indicating an extent of a relevancy match between (a) the information extracted from the respective candidate electronic data record and (b) a corresponding one of the set of required criteria or the set of desired criteria.” The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “numeric value”.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate a numeric value rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  This limitation is unclear. It is unclear how the relevancy score is calculated using a numeric value. Further, it is unclear how this numeric value is determined. The Specification gives no guidance as to how this value is determined and calculated nor how it is used to determine the relevancy score. For at least these reasons, this limitation is unclear. Claim 9 inherits the deficiency noted in claim 8.

Regarding Claim 9, Dependent Claim 9 recites “automatically calculating, for each of the set of required criteria and the set of desired criteria, a sub-score based on the corresponding relevancy match and a corresponding weighted value assigned by the first authoring user for the corresponding criteria.” The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “sub-score”.  The specification does not disclose any meaningful structure/algorithm explaining how one would calculate a sub-score rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.

Regarding Claim 10, this claim recites “the set of mandatory criteria including a geographic location.” This limitation is unclear. It is unclear what the difference is between required criteria and mandatory criteria. Further, as discussed in claim 1 it is unclear what the criteria is or used for. Here, the criteria discloses that it includes a geographic location. What is the geographic location in reference to? Where the authoring users are? Where the candidate users are? Where a transaction or interaction may take place? For at least these reasons, this limitation is unclear. Claims 11 and 12 inherit the deficiency noted in claim 10.

Regarding Claim 11, this claim recites “wherein the automatically calculating the relevancy score includes determining whether a geographic location extracted from the information associated with the respective candidate electronic data record is within the geographic location in the set of mandatory criteria, and if so, assigning a maximum sub-score to the geographic location criterion of the set of mandatory criteria, but if not, assigning a minimum sub-score to the geographic location criterion of the set of mandatory criteria, without applying any weighting to the geographic location criterion of the set of mandatory criteria.” This limitation is unclear. It is unclear how the relevancy score and sub-score are calculated as discussed in the rejections above. Therefore, it is unclear how the mandatory criteria and geographic location would be used within the calculations. For at least these reasons, this limitation is unclear. Claim 12 inherits the deficiencies noted in claim 11.

Regarding Claim 12, this claim recites “wherein the interaction between the first authoring user and the first candidate user involves the information associated with the first electronic data at the geographic location set forth in the set of mandatory criteria.” This limitation is unclear. It is unclear whether the information includes information about a location or whether the interaction occurs at the location. For at least these reasons, this limitation is unclear.

Regarding Claim 13, this claim recites "tagging." It is unclear what is meant by "tagging". Is a user physically being tagged or is it some sort of way to store the association between the users? For at least these reasons, this limitation is unclear.

Regarding claim 18, this claim recites "responsive to receiving the indication of the interaction between the first authoring user and the first candidate user, the proxy transaction component being further configured to permit another encrypted electronic transaction to occur among the first authoring user and the first candidate user directly or using the proxy transaction component as a proxy for the encrypted electronic transaction.” This limitation is unclear. It is unclear what is meant by “permitting”. Is the electronic transaction actually taking place between the authoring user and candidate user or is the computer system merely allowing a transaction to take place. This limitation is not positively recited. For at least these reasons, this claim is unclear.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are directed to or describe a mental process that they recite an uninstantiated concept or scheme related specifically to the processing and organization of information. Claim 1 describes using new/stored information (e.g. published electronic data records and candidate electronic data records) and rules (e.g. relevancy score indicative of correlation) to identify options (e.g. intermediary exposing candidate user to authoring user). The claims are also directed to or describe a “certain method of organizing human activity” in that they seek to engage a human user in marketing and sales activities. Claim 1 describes the steps to be undertaken in an effort to permit a transaction between users. The claims are also directed to or describe “mathematical relationships/formulas” in 
The judicial exception is not integrated into a practical application. Representative Claim 1 recites the additional elements including encrypted electronic transactions, electronic data records, electronic data system, computer server system, computer network/another network, web crawler. However, the computer server system that is performing the actions of the claims is recited at a high-level of generality (i.e., as a generic system performing generic computer functions of receiving, calculating, tracking, and performing a transaction) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element (nor nay others) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer server system to perform the receiving, calculating, tracking, and permitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. Further, see MPEP 2106.04(d)(II) disclosing that receiving or transmitting data over a network, performing repetitive calculations, and storing and retrieving information in memory are all well-understood, routine, and conventional functions when they are claimed in a merely generic manner, as they are here. The claim is not patent eligible.
The analysis above applies to all statutory categories of invention.  Although literally invoking a system, independent claim 16 remains only broadly and generally defined, with the claimed 
Dependent claims 2-15 and 17-20 do not add “significantly more” to the abstract idea. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 2010/0114739) in view of Arora et al. (US 2002/0013760), and further in view of Bukai (US 2014/0289867).
Regarding Claims 1 and 16, Johnston discloses a method of arbitrating electronic transactions among an intermediary user and an authoring user of an electronic data system only when an interaction occurs between the authoring user and a candidate user who was exposed by the intermediary user to data published by the authoring user (Johnston: see at least paragraph [0002] (i.e., methods and systems), [0300], [0301] (i.e., process revenue sharing between seller, OWJO, service providers)), the method comprising the steps of:
receiving at a computer server system a plurality of published electronic data records over a computer network created and published by a plurality of authoring users, at least some of the published electronic data records including a set of required criteria and a set of desired criteria both established by corresponding ones of at least some of the authoring users (Johnston: see at least paragraph [0020] (i.e., artists can sell all types of media and digital content such as music, video, images, podcasts, vodcasts and documents), [0035]-[0036] (i.e., specify price seller wishes to sell the content for as well as possible subscriptions (e.g., required criteria and desired criteria)), [0044] (i.e., one or more servers), [0114]-[0115] (i.e., platform includes a server);
tracking by the computer server system a first of the intermediary users that exposed a first of the candidate users to information associated with the first electronic data by storing an association in an electronic memory device between the first intermediary user and the first candidate user (Johnston: see at least paragraph [0118]-[0119] (i.e., storage to provide interface to and communicate with any one or more third parties, providers, locations, buyers and seller), [0176]-[0177] (i.e., real-time sales tracking and analysis), [0181], [0300]-[0301]);
receiving, at the computer system, an indication from a first of the authoring users of an occurrence of an interaction between the first authoring user and the first candidate user who was exposed by the first intermediary user to the information associated with the first electronic data (Johnston: see at least paragraph [0021] (i.e., purchase from ; and
responsive to receiving the indication of the occurrence of the interaction between the first authoring user and the first candidate user, the computer system permitting an electronic transaction to occur among the first authoring user and the first intermediary user directly or using the computer system as a proxy for the electronic transaction (Johnston: see at least paragraph [0219] (i.e., proxy accounts, proxy buyer), [0300]-[0301] (i.e., revenue sharing and commission distributed)).

Johnston does not expressly provide for automatically calculating for each of the candidate users by the computer server system, a relevancy score indicative of a correlation between (a) at least some of the information extracted from the respective candidate electronic data record posted by the respective candidate user and (b) weighted ones of the corresponding sets of required and desired criteria.
However, Arora discloses automatically calculating for each of the candidate users by the computer server system, a relevancy score indicative of a correlation between (a) at least some of the information extracted from the respective candidate electronic data record posted by the respective candidate user and (b) weighted ones of the corresponding sets of required and desired criteria (Arora: see at least paragraph [0014] (i.e., match scores), [0015] (i.e., seller importance values and default importance values), [0016] (i.e., buyer importance values), [0017] (i.e., computer match scores), [0019] (i.e., seller that is best match for buyer), [0033]-[0036] (i.e., administrator matches buyers and sellers), [0045] (i.e., preferences and selections from sellers and information from buyers are forwarded to matching engine), [0047], [0048] (i.e., seller prefers high profit margin; matching engine then returns match information to the customer which includes list of cars that most closely accommodate customer 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Johnston with the relevancy score calculation, as taught by Arora, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including improved efficiency on alerting users to large numbers of items available (Arora: see at least paragraph [0007], [0008], [0013], [0059], [0071]).

Neither Johnston nor Arora expressly provide for receiving, over the computer network or another network, a plurality of candidate electronic data records ingested from an electronic web crawler component and including personally identifiable information posted by third parties and an encrypted transaction.
However, Bukai discloses receiving, over the computer network or another network, a plurality of candidate electronic data records ingested from an electronic web crawler component and including personally identifiable information posted by third parties (Bukai: see at least paragraph [0059] (i.e., crawl web pages and collect buyer related identifying information such as contact information, etc. from social networks such as Facebook) and an encrypted transaction (Bukai: see at least paragraph [0022]-[0023] (i.e., encrypt data), [0083] (i.e., encryption of transaction information)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Johnston and Arora with web crawling for user information and encrypting the transaction, as taught by Arora, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable 

Regarding Claim 2, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 1. Additionally, Johnston and Bukai disclose responsive to receiving the indication of the interaction between the first authoring user and the first candidate user, the computer system permitting another encrypted electronic transaction to occur among the first authoring user and the first candidate user using the computer system as a proxy for the encrypted electronic transaction (Johnston: see at least paragraph [0023], [0025], [0032] (i.e., buyer purchases content or subscriptions), [0045] (i.e., complete purchase); Bukai: see at least paragraph [0022], [0083] (i.e., encrypt buyer’s authentication data features and transaction information), [0095] (i.e., checkout process directly with buyer or through proxy)).

Regarding Claim 3, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 1. Additionally, Johnston and Bukai disclose responsive to receiving the indication of the interaction between the first authoring user and the first candidate user, the computer system and the first authoring user completing an encrypted electronic transaction directly between one another (Johnston: see at least paragraph [0025] (i.e., artists receive up to 80% of the amount of money the buyer pays for the content in the form of a royalty payment), [0032] (i.e., billing system), [0114], [0157] (i.e., billing system), [0301] (i.e., commission; revenue apportionment); Bukai: see at least paragraph [0022], [0083] (i.e., encrypt buyer’s authentication data features and transaction information)).

Regarding Claim 4, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 1. Additionally, Johnston and Arora discloses wherein the indication of the interaction includes an indication from the authoring user that the candidate user satisfies at least some of the criteria set forth in the required criteria or the desired criteria or both (Johnston: see at least paragraph [0023], [0025], [0032] (i.e., buyer purchases content or subscriptions), [0045] (i.e., complete purchase); Arora: see at least paragraph [0068] (i.e., match based on seller preferences such as price, availability, and margin), [0091] (i.e., threshold)).

Regarding Claims 5 and 19, Johnston, Arora, and Bukai teach or suggest all of the limitations of claims 1 and 16. Additionally, Arora discloses receiving, at the computer system, a modification to the set of the required criteria and the set of the desired criteria from the first authoring user; and automatically recalculating, for each of the candidate users by the computer server system, a new relevancy score indicative of a correlation between (a) at least some of the information extracted from the respective candidate electronic data record posted by the respective candidate and (b) weighted ones of the modified sets of required and desired criteria (Arora: see at least paragraph [0014] (i.e., match scores), [0015] (i.e., seller importance values and default importance values), [0016] (i.e., buyer importance values), [0017] (i.e., computer match scores), [0019] (i.e., seller that is best match for buyer), [0033]-[0036] (i.e., administrator matches buyers and sellers), [0045] (i.e., preferences and selections from sellers and information from buyers are forwarded to matching engine), [0047], [0048] (i.e., seller prefers high profit margin; matching engine then returns match information to the customer which includes list of cars that most closely accommodate customer and seller preferences as assigned importance weights), [0049] (i.e., weights assigned by sellers), [0061], [0068] (i.e., seller preferences such as price, availability, and margin (e.g., required and desired criteria), [0075]-[0078], [0089] (i.e., auto calculate) [0018] (i.e., repeating steps to search for total match scores), [0053], [0054] (i.e., change factors), claim 52 (i.e., change weights)).

Regarding Claim 6, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 1. Additionally, Arora discloses wherein each of the required criterion in the set of required criteria has a higher assigned weight than corresponding ones of each of the desired criterion in the set of desired criteria, such that a higher relevancy score indicates a higher correlation between the set of required criteria and the information extracted from the respective candidate electronic data record (Arora: see at least paragraph [0022] (i.e., importance values lower and higher), [0047] (i.e., importance weights), [0049] (i.e., weight assigned by buyers), [0056], [0058], [0075] (i.e., high importance to high price)).

Regarding Claim 7, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 6. Additionally, Aurora discloses wherein respective weights assigned to at least some of the required criteria in the set of required criteria are determined by and received from the first authoring user (Arora: see at least paragraph [0049] (i.e., seller assigns weights), [0102]).

Regarding Claim 8, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 1. Additionally, Arora discloses wherein the automatically calculating the relevancy score includes receiving from an electronic entity recognition component a numeric value indicating an extent of a relevancy match between (a) the information extracted from the respective candidate electronic data record and (b) a corresponding one of the set of required criteria or the set of desired criteria (Arora: see at least paragraph [0051] (i.e., numeric value)).

Regarding Claim 9, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 8. Additionally, Arora discloses automatically calculating, for each of the set of required criteria and the set of desired criteria, a sub-score based on the corresponding relevancy match and a corresponding weighted value assigned by the first authoring user for the corresponding criteria (Arora: see at least 

Regarding Claim 10, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 1. Additionally, Arora discloses wherein at least some of the published electronic data records further include a set of mandatory criteria, the set of mandatory criteria including a geographic location (Arora: see at least paragraph [0017] (i.e., computer match scores based on location information), [0054] (i.e., calculate match based on distance between buyers and sellers), [0095] (i.e., sellers of carpentry services might be paired with buyers according to location and other factors that make a given seller a better match with a given buyer)).

Regarding Claim 11, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 10. Additionally, Arora discloses wherein the automatically calculating the relevancy score includes determining whether a geographic location extracted from the information associated with the respective candidate electronic data record is within the geographic location in the set of mandatory criteria, and if so, assigning a maximum sub-score to the geographic location criterion of the set of mandatory criteria, but if not, assigning a minimum sub-score to the geographic location criterion of the set of mandatory criteria, without applying any weighting to the geographic location criterion of the set of mandatory criteria (Arora: see at least paragraph [0017] (i.e., computer match scores based on location information), [0054] (i.e., calculate match based on distance between buyers and sellers), [0095] (i.e., sellers of carpentry services might be paired with buyers according to location and other factors that make a given seller a better match with a given buyer)).

Regarding Claim 12, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 11. Additionally, Arora and Bukai disclose wherein the interaction between the first authoring user and the first candidate user involves the information associated with the first electronic data at the geographic location set forth in the set of mandatory criteria (Arora: see at least paragraph [0017] (i.e., computer match scores based on location information), [0054] (i.e., calculate match based on distance between buyers and sellers), [0095] (i.e., sellers of carpentry services might be paired with buyers according to location and other factors that make a given seller a better match with a given buyer); Bukai: see at least paragraph [0042] (i.e., presented to the buyer by presenting the buyer advertisements related to the singer, such as a discount coupon for singer performance in vicinity to the buyer location)).

Regarding Claim 13, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 1. Additionally, Johnston discloses wherein the tracking includes tagging the first intermediary user and the first candidate user and storing an association between the first intermediary user and the first candidate user in the electronic memory device (Johnston: see at least paragraph [0118]-[0119] (i.e., storage to provide interface to and communicate with any one or more third parties, providers, locations, buyers and seller), [0176]-[0177] (i.e., real-time sales tracking and analysis), [0181], [0300]-[0301]).

Regarding Claim 14, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 1. Additionally, Johnston discloses wherein the interaction between the first authoring user and the first candidate user involves the information associated with the first electronic data (Johnston: see at least paragraph [0021] (i.e., purchase from social networking site widget by buyer), [0032], [0040], [0045], [0300] (i.e., buyer purchases media)).

Regarding Claim 15, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 1. Additionally, Johnston and Arora disclose wherein the interaction between the first authoring user and the first candidate user is an interaction in the physical world between an authoring person corresponding to the first authoring user and a candidate person corresponding to the candidate user (Arora: see at least paragraph [0029] (i.e., physical world)).

Regarding Claim 17, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 16. Additionally, Johnston and Arora discloses wherein the one or more communication interfaces, the score calculation component, the intermediary tracking component, and the proxy transaction component are incorporated in a computer server (Johnston: see at least paragraph [0202], Fig. 1A; Arora: see at least paragraph [0034], [0041], [0042], [0076] (i.e., computer server)).

Regarding Claim 18, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 16. Additionally, Johnston and Bukai discloses responsive to receiving the indication of the interaction between the first authoring user and the first candidate user, the proxy transaction component being further configured to permit another encrypted electronic transaction to occur among the first authoring user and the first candidate user directly or using the proxy transaction component as a proxy for the encrypted electronic transaction. (Johnston: see at least paragraph [0023], [0025], [0032] (i.e., buyer purchases content or subscriptions), [0045] (i.e., complete purchase); Bukai: see at least paragraph [0022], [0083] (i.e., encrypt buyer’s authentication data features and transaction information), [0095] (i.e., checkout process directly with buyer or through proxy)).

Regarding Claim 20, Johnston, Arora, and Bukai teach or suggest all of the limitations of claim 16. Additionally, Arora discloses an electronic entity recognition component configured to (a) determine a numeric value indicating an extent of a relevancy match between (a) the information extracted from the respective candidate electronic data record and (b) a corresponding one of the set of required criteria or the set of desired criteria, and (b) communicate the numeric value to the score calculation component for calculating the relevancy score (Arora: see at least paragraph [0051]-[0056] (i.e., numeric value and use it for scoring matches)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684